10-3910-cr
    United States v. Williams


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 20th day of March, two thousand twelve.

    PRESENT:
                ROBERT A. KATZMANN,
                RICHARD C. WESLEY,
                      Circuit Judges,
                MARK R. KRAVITZ,*
                      District Judge.
    __________________________________________

    United States of America,

                                Appellee,

                       v.                                               10-3910-cr

    Gary Williams (Federal Prisoner: 47382-053),

                      Defendant-Appellant.
    __________________________________________

    FOR DEFENDANT-APPELLANT:                     Gary Williams, pro se, Folkston, Ga.

    FOR APPELLEE:                                Richard M. Tucker, Susan Corkery, Assistant
                                                 United States Attorneys, for Loretta E. Lynch,
                                                 United States Attorney for the Eastern District of
                                                 New York.


             *
           Judge Mark R. Kravitz, of the United States District Court for the District of
    Connecticut, sitting by designation.
       Appeal from an order of the United States District Court for the Eastern District of New

York (Gleeson, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order is AFFIRMED.

       Appellant Gary Williams, proceeding pro se, appeals from the district court’s order

denying his motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2) and Amendment

484 to the United States Sentencing Guidelines. Williams has abandoned his claim based on

Amendment 439. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995) (claim

not raised in appellate brief is deemed abandoned). We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       This Court reviews de novo a district court’s determination as to whether the defendant’s

sentence was based on a sentencing range that was subsequently lowered by the Sentencing

Commission. See United States v. Williams, 551 F.3d 182, 185 (2d Cir. 2009). Section 3582

provides that a district court may reduce a term of imprisonment “after considering the factors

set forth in section 3553(a) to the extent that they are applicable, if such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2).

       Upon review, we conclude that Williams’s appeal is without merit substantially for the

reasons articulated by the district court in its order. See United States v. Williams, No. 96-cr-

938, Docket Entry No. 128 (E.D.N.Y. Aug. 26, 2010).

       Accordingly, the order of the district court is hereby AFFIRMED.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  2